Citation Nr: 0946368	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  00-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1964 to 
October 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO). 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking to reopen a previously denied claim of 
entitlement to service connection for a right eye disorder.  

In its October 2008 remand, the Board determined that while 
the Veteran filed his claim to reopen in March 1999, the RO 
had provided him with the amended version of 38 C.F.R. 
§ 3.156(a), which applies to claims to reopen received on or 
after August 29, 2001.  The Board further determined that the 
Veteran's claim had previously been adjudicated under the 
amended version of 38 C.F.R. § 3.156(a), as well as the 
version of 38 C.F.R. § 3.156(a) that was in effect prior to 
August 29, 2001, and that the application of both versions, 
while only one was appropriate, was not proper notice to the 
Veteran.  The Board thereafter directed the RO to provide the 
Veteran notice of the applicable version of 38 C.F.R. 
§ 3.156(a), "after which time all of the evidence of record 
may be considered in adjudicating [his] claim to reopen, 
under the applicable version of the appropriate 
regulations."  A review of the record reflects that the RO 
failed to provide the Veteran with sufficient notice of the 
applicable version of 38 C.F.R. § 3.156(a) prior to 
readjudicating his claim to reopen in a March 2009 
supplemental statement of the case.  

In a November 2008 letter to the Veteran, the RO informed the 
Veteran that 

[n]ew and material evidence must raise a 
reasonable possibility of substantiating 
your claim. . . .  The evidence cannot 
simply be repetitive or cumulative of the 
evidence we had when we previously denied 
your claim.  

Once again, the RO notified the Veteran of the revised 
version of 38 C.F.R. § 3.156, rather than the appropriate 
version of 38 C.F.R. § 3.156 that applies to the Veteran's 
case on appeal.  

The VCAA requires VA to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) (holding evidence is 
material if it is relevant to and probative of an issue that 
was a specified basis for the last final disallowance), 
overruled, in part, on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In the November 2008 letter to the Veteran, the RO notified 
the Veteran that his previous claim of entitlement to service 
connection to a right eye disorder had been denied "because 
you had not been provided proper notice, concerning the 
submission of new and material evidence with which to reopen 
a finally decided claim.  Therefore, the evidence you submit 
must relate to this fact."  However, the Veteran's claim of 
entitlement to service connection for a right eye disorder 
was previously denied not on the bases the RO communicated to 
the Veteran in the November 2008 letter, but rather, the 
Veteran's claim had been previously denied on the bases that 
the Veteran's right eye had been injured prior to service, 
and aggravation of this pre-existing disorder had not been 
shown during his military service.  See Kent v. Nicholson, 20 
Vet. App 1 (2006) (holding that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).


In the March 2009 supplemental statement of the case, the RO 
indicated that the evidence included "VCAA development 
letter dated October 9, 2008 was mailed to you to provide you 
with the proper version of the regulations."  However, no 
such letter from the RO is included in the claims file.  The 
only letter dated October 9, 2008 and included in the claims 
file is a cover letter from the Board which states

[t]he Board of Veterans' Appeals has made 
a decision in this case, and a copy is 
enclosed.  The records are being returned 
to the [VA] office having jurisdiction in 
this matter.

While the Board's October 2008 remand contained the text of 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001, the reliance by the RO on the Board's remand to 
cure defects in the notice requirements under VCAA is in 
error.  On May 1, 2003, the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii) 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, was invalid as contrary to the statutory authority, 38 
U.S.C.A. § 5103(b).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.).  
If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board. 

Additionally, in the March 2009 supplemental statement of the 
case, the RO again included the amended version of 38 C.F.R. 
§ 3.156(a) under pertinent laws and regulations, rather than 
the version that was in effect prior to August 29, 2001, that 
applies to the Veteran's appeal.  While the appropriate 
version of 38 C.F.R. § 3.156(a) was applied to the Veteran's 
appeal in the supplemental statement of the case, the Board 
finds that readjudicating the claim under the proper version 
does not cure the notice provisions of the VCAA as proper 
notice was not provided to the Veteran prior to 
readjudication of his claim.  

The Court of Appeals for Veterans Claims has held that RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a 


remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  As the RO did not 
comply with the directives of the Board's October 2008 
remand, a remand is necessary.

Accordingly, the case is remanded for the following actions:

1.  The RO must send to the Veteran and 
his representative a letter which contains 
the version of 38 C.F.R. § 3.156(a) that 
was in effect when the Veteran filed his 
claim to reopen the issue of entitlement 
to service connection for a right eye 
disorder in 1999.  Additionally, the RO 
must notify the Veteran of what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial and 
the evidence and information that is 
necessary to establish entitlement to the 
underlying claim.  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received, the claim on 
appeal must be readjudicated under the 
version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  The text 
of the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001 must be 
included under pertinent laws and 
regulations in the supplemental statement 
of the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






 
